Citation Nr: 0334081	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  00-20 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from March 1956 to October 
1978.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 1999 decision by the St. 
Petersburg, Florida RO which denied service connection for 
PTSD.  In February 2001, the veteran requested to have his 
appeal transferred to the Nashville RO.  In May 2003, a 
hearing was held at the RO before the undersigned member of 
the Board.  


REMAND

The veteran is seeking service connection for PTSD.  In 
statements he submitted, the veteran reported that from 
August to November 1964, he was temporarily assigned to the 
Tactical Air Command and was sent to Kamina, in the 
Democratic Republic of the Congo.  In support of his claim, 
the veteran submitted photographs of slain natives of that 
country.  It appears that the information provided to the 
United States Armed Forces Service Center for the Research of 
Unit Records (USASCRUR) was incomplete.  The veteran should 
be provided an additional opportunity to provide more 
specific information.

The Board finds that the evidentiary record as currently 
constituted is inadequate to render a decision on the issue 
of service connection for PTSD.  The veteran was afforded two 
VA psychiatric examinations during the pendency of this 
appeal.  However, it does not appear that the claims file was 
made available to either examiner for review.  While a 
diagnosis of PTSD was rendered on VA examination in August 
1998, the examiner did not identify any specific stressor as 
the basis for the diagnosis.  The second examination in 
February 2001, which offered a diagnosis of depressive 
disorder, was conducted by a mental health care clinician.  
Given the medical complexity of this case, the Board finds 
that the VA examinations were inadequate for the stated 
purpose and that further development of the record is 
indicated.  See Murinscsak v. Derwinski, 2 Vet. App. 363, 370 
(1992).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).  

2.  The veteran should be asked to 
provide the names and addresses of all 
medical care providers, VA or non-VA, who 
treated him for any psychiatric problems 
since March 2003.  After securing the 
necessary release, the RO should attempt 
to obtain copies of all such records from 
the identified treatment sources, 
including any VA treatment records not 
already of record, and associate them 
with the claims folder.  If any records 
identified by the veteran cannot be 
obtained, he should be so informed and it 
should be documented in the claims 
folder.  

3.  The veteran should be requested to 
provide additional information regarding 
the claimed stressors, including: (1) 
specific details of the in-service 
stressful incident(s); (2) the date(s), 
place(s), unit of assignment at the time 
of the event(s); (3) a description of the 
event(s), medal(s) or citation(s) 
received as a result of the event(s), 
and, if appropriate, (4) the name(s) and 
other identifying information concerning 
any other individuals involved in the 
event(s).  The veteran should be given a 
reasonable opportunity to respond.  

The veteran should be informed that as a 
minimum, the claim must indicate the 
location and approximate time (a 2-month 
specific date range) of the stressful 
event(s) in question, and the unit of 
assignment at the time the stressful 
event occurred.  Inform the veteran that 
this information is necessary to obtain 
supportive evidence of the stressful 
event(s) and that failure to respond or 
an incomplete response may result in 
denial of the claim.

4.  The veteran should be afforded a VA 
psychiatric examination to determine if 
he has PTSD under the criteria in DSM IV.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  All 
appropriate testing should be undertaken 
in connection with the examination.  The 
physician should describe all findings in 
detail and provide a complete rationale 
for all opinions offered.  The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

If PTSD is diagnosed, the doctor should 
clearly identify the claimed events which 
are considered stressors supporting the 
diagnosis, and fully explain why the 
stressors are considered sufficient under 
DSM-IV.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if the examiner 
has provided a response to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2003).  

6.  After the requested development has 
been completed, the RO should review the 
veteran's claim.  The RO should 
adjudicate the merits of the claim based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA of 2000 and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


